    Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 1 of 32 PageID 606



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


     UNITED STATES OF AMERICA,                 Case No. 8:18-cr-236-T-33TGW

           Plaintiff,           ☐
           Government           ☒              ☐ Evidentiary
                                               ☒ Trial
                                               ☐ Other
     v.

     DION GREGORY FISHER
         Defendant    ☐

                                    EXHIBIT LIST
                   Date         Date
Exhibit Number                              Witness              Description of Exhibit
                 Identified    Admitted
1                                                          Photograph of Express
                                                           Worldwide label addressed to
                                                           Dion Fisher from Xiamen Eco-
                                                           Sources in Hong Kong dated
                                                           June 3, 2016
                                                           PSCO-00011
2                                                          Photograph of Pro-Forma
                                                           Invoice from Xiamen Eco-
                                                           Sources to Dion Fisher
                                                           PSCO-00003, 0005, 0008
3                                                          Photograph of pill press in box
                                                           PSCO-00004, 00006, 00010
4                                                          Photograph of pill press
                                                           attachment
                                                           PCSO-00009
5                                                          Photographs, close-up of labels
                                                           on Pill press in box
                                                           PSCO-00001, 00007

6                                                          Pill Press wrapped in plastic
                                                           PCSO-00012
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 2 of 32 PageID 607
       Case No.: 8:18-cr-236-T-33TGW                     Page 2 of 32 Pages

       EXHIBIT LIST - Continuation Sheet

                    Date        Date
Exhibit Number                             Witness           Description of Exhibit
                  Identified   Admitted
100                                                    Photograph of 49th Street – Unit
                                                       B-2
                                                       PCSO00231
101                                                    Video of 49th Street Work bay,
                                                       office and back of Maserati on
                                                       February 15, 2018
                                                       PCSO-00234
101a                                                   Clip of GE 101 - Video of 49th
                                                       Street Work bay and back of
                                                       Maserati on February 15, 2018
                                                       (starting at 1:12 – 9:02)
101b                                                   Clip of GE 101 - Video of 49th
                                                       Street Work bay office on
                                                       February 15, 2018
102                                                    Photograph of blue Maserati in
                                                       front of Unit B-2
                                                       PCSO-00225
103                                                    Photograph of White Box
                                                       addressed to Dion Fisher in
                                                       evidence bag
                                                       PCSO-00192-193
104                                                    Photograph of Yellow Orange
                                                       LV bag in evidence bag
                                                       PCSO-00194
105a                                                   Photograph of individual
                                                       baggies in evidence bag
                                                       PCSO-00195, 208
106a                                                   Photograph of AWS digital
                                                       scale in Evidence bag
                                                       PCSO-00184
107a                                                   Photograph of Invoice from Jia
                                                       Lung in Sichun, China to Dion
                                                       Fisher – Seat Switches
                                                       PCSO-00210

110                                                    Video of 66th Street Work Bay
                                                       on February 15, 2018
                                                       PSCO-00240
110a                                                   Clip of GE 110 – video of 66th
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 3 of 32 PageID 608
      Case No.: 8:18-cr-236-T-33TGW                      Page 3 of 32 Pages

      EXHIBIT LIST - Continuation Sheet

                   Date        Date
Exhibit Number                            Witness            Description of Exhibit
                 Identified   Admitted
                                                       Street Work Bay on February
                                                       15, 2018
                                                       PSCO-00240 (through 2:57)
111                                                    Photograph Black standing
                                                       locker
                                                       PSCO-00241
112                                                    Photographs of black locker on
                                                       ground being opened
                                                       PCSO-00242-43
113                                                    Photographs of open black
                                                       locker
                                                       PSCO-00261-62
114                                                    Photographs of items in open
                                                       black locker
                                                       PCSO-00244-50
115                                                    Photographs of Chute
                                                       PCSO-000260, -00259
116                                                    Photographs of items on top of
                                                       black locker
                                                       PSCO-00304 -02
117                                                    Photographs of Pyrex dish
                                                       PCSO-00305, 314
118                                                    Photograph of mortar & pestal
                                                       PCSO-00313
119                                                    Photographs of sifter and items
                                                       PCSO-00306; 309, 310
120                                                    Photographs of tan locker
                                                       PCSO-00263; 353
121                                                    Photographs of tan safe open
                                                       PCSO-00277, 292
122                                                    Photographs of items from tan
                                                       safe and baggies of blue pills
                                                       PSCO-00290 -91, -00293 -94
123                                                    Intentionally blank
124                                                    Photographs of bags of
                                                       Microcrystalline cellulose
                                                       PSCO-00252-53, 00266-271
125                                                    Photographs of Firmapress in
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 4 of 32 PageID 609
      Case No.: 8:18-cr-236-T-33TGW                      Page 4 of 32 Pages

      EXHIBIT LIST - Continuation Sheet

                   Date        Date
Exhibit Number                            Witness            Description of Exhibit
                 Identified   Admitted
                                                       silver bag
                                                       PCSO-00254 - 255
126                                                    Photographs of Magnesium
                                                       Stearate
                                                       PCSO-00256 - 58
127                                                    Photographs of brown USPS
                                                       First Class Mail box addressed
                                                       to Dion Fisher
                                                       PSCO-00275-76

128                                                    Intentionally blank

129                                                    Photographs of pill press
                                                       PSCO-00289, 286, 287, 288
130                                                    Photographs of pill press
                                                       PSCO-00356, 355
131                                                    Photographs of three pill
                                                       presses on ground
                                                       PSCO-00315 - 017
132                                                    Photographs of pill stamp
                                                       PSCO-00370 - 71
133                                                    Photograph of pill stamp
                                                       PSCO-00354
134                                                    Photographs of Bentley
                                                       PCSO-00357 - 359

136                                                    Photographs of Black Bentley
                                                       PSCO-00358 - 360
137                                                    Photographs of silver Bentley at
                                                       AK Tires
                                                       PSCO-01149 - 50
138                                                    Photograph of silver Bentley in
                                                       front of AK Tires & Rims sign
                                                       PSCO-01148
139                                                    Intentionally Blank
140                                                    Photograph of Gold Mazerati
                                                       with license number G7326H
                                                       PSCO-01157
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 5 of 32 PageID 610
       Case No.: 8:18-cr-236-T-33TGW                     Page 5 of 32 Pages

       EXHIBIT LIST - Continuation Sheet

                    Date        Date
Exhibit Number                             Witness           Description of Exhibit
                  Identified   Admitted
141                                                    Photograph of front of gold
                                                       Mazerati
                                                       PSCO-01145

142                                                    Photograph of black Audi RM
                                                       in garage at Fisher residence
                                                       SW-00236
143                                                    Photograph of rear of black
                                                       Audi R8 with Florida
                                                       Transporter tag G1412I
                                                       SW-00269
145                                                    Plastic File Folder (black) (#40)
145-1                                                  Photograph of Plastic File
                                                       Folder - GE 145
145a                                                   Onyx Invoice for Audi Q5 for
                                                       $9995
145b                                                   Photograph of Dion Fisher and
                                                       Samuel Huffman
145c                                                   Gold & Diamonds Sales
                                                       Receipts and orders
145c-1                                                 Photographs of Gold N
                                                       Diamond receipts
                                                       SW-00526-527
145d                                                   Florida dealer registration for
                                                       plate G7322H for Million
                                                       Dollar Plans
145e                                                   Louis Vitton Receipts in
                                                       Envelopes (10) found at Fisher
                                                       residence
145f                                                   Johnston Jewelry sales invoice
                                                       and appraisal for Patek
                                                       Phillippe
145g                                                   Johnston Jewelry appraisals (5)
145h                                                   Highline Custom Jewelry sales
                                                       receipt dated 6/20/16 for plug
                                                       design pendant
145i                                                   Coach mail order receipts (2)
145j                                                   Boxing fight tickets –
                                                       Mayweather (4) and Canelo
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 6 of 32 PageID 611
       Case No.: 8:18-cr-236-T-33TGW                     Page 6 of 32 Pages

       EXHIBIT LIST - Continuation Sheet

                    Date        Date
Exhibit Number                             Witness           Description of Exhibit
                  Identified   Admitted
145k                                                   Certificate of Title for 2008
                                                       Maserati – seller: Levon Fisher
                                                       buyer: Dion Fisher dated
                                                       6/4/15, addressed to Dion
                                                       Fisher in Battle Creek MI
145l                                                   Michigan Title and Duplicate
                                                       Title for Audi Q5 in name of
                                                       Levon Fisher

145m                                                   Invoices from Auto Shops for
                                                       Repairs for Bentley
145n                                                   $5000 wire transfer to Appiskey
                                                       and Legal Zoom paperwork for
                                                       Dion Fisher for Trademark for
                                                       food delivery
145o                                                   Florida Residential Lease
                                                       Agreement for Dion Fisher for
                                                       dated October 12, 2016 for
                                                       10124 Nassau Court
145p                                                   IGS Appraisal for diamond
                                                       pendant and chain found at
                                                       Fisher residence
145q                                                   2011 Porsche Panamera Sales
                                                       documents to Onyx
                                                       Automotive dated 6/10/15 and
                                                       bill of sale to Dion Fisher dated
                                                       6/22/15 in Fedex envelope
145r                                                   Money Order for $914.10 to
                                                       Hardee Tax Collector or 2015
                                                       Taxes for 2476 Greenleaf Rd
145s                                                   Wells Fargo Bank Cash
                                                       Deposits into accounts ending
                                                       in 1543 ($1165) and 0405
                                                       ($1500) dated 12/16/16
146                                                    Trax jewelry valuations of skull
                                                       rings (tammy – copy front and
                                                       back of folder and one
                                                       valuation)
146a                                                   Photograph of Trax jewelry
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 7 of 32 PageID 612
       Case No.: 8:18-cr-236-T-33TGW                     Page 7 of 32 Pages

       EXHIBIT LIST - Continuation Sheet

                    Date        Date
Exhibit Number                             Witness           Description of Exhibit
                  Identified   Admitted
                                                       valuations
                                                       SW-00293-0294
147                                                    Delta plane boarding passes for
                                                       Shanghai trip in June 2017
147a                                                   Photographs of Delta tickets
                                                       SW-00283, 290, 322
148                                                    Chinese visa paperwork for
                                                       Dion Fisher dated 5/24/17
148a                                                   Photograph of Chinese visa
                                                       paperwork found at Fisher
                                                       residence
                                                       SW-00449
149                                                    Dion Fisher Passport – Chinese
                                                       Visa page 18
149a                                                   Photograph of Dion Fisher
                                                       passport
                                                       SW—00424 – 432
150                                                    Dion Fisher Airline Tickets –
                                                       Las Vegas, Puerta Plata & New
                                                       Orleans found at Fisher
                                                       residence
150a                                                   Photographs of airplane tickets
                                                       found at Fisher residence
                                                       SW- 284, 506, 507
151                                                    Hotel receipts for Dion Fisher
                                                       found at Fisher residence
151a                                                   Photographs of hotel receipts
                                                       found at Fisher residence
                                                       SW-00397, 406, 407
152                                                    Sales paperwork for 2476
                                                       Greenlef Rd, Zolfo Springs;
                                                       Seller Dion Fisher found at
                                                       Fisher residence
153                                                    Florida Vehicle Registration for
                                                       2005 Bentley in Dion Fisher
                                                       name found at Fisher residence
                                                       – 2 copies
153a                                                   Photographs of Exhibit 153
                                                       found at Fisher residence
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 8 of 32 PageID 613
       Case No.: 8:18-cr-236-T-33TGW                     Page 8 of 32 Pages

       EXHIBIT LIST - Continuation Sheet

                    Date        Date
Exhibit Number                             Witness           Description of Exhibit
                  Identified   Admitted
                                                       SW-00395, 510
154                                                    Florida Vehicle Registration of
                                                       Aston Martin in Dion Fisher
                                                       name found at Fisher residence
154a                                                   Photograph of Aston Martin
                                                       registration found at Fisher
                                                       residence
                                                       SW-00305
155                                                    Duke Energy bill dated 1/9/18
                                                       in the name of Million Dollar
                                                       Plans LLC for 13791 49th Street
                                                       N., 2B
156                                                    Gold n Diamond receipts in
                                                       Dion Fisher name found at
                                                       Fisher residence
156a                                                   Photograph of Gold N
                                                       Diamond Invoice
                                                       SW-00460
157                                                    Hancock Bank Dion Fisher
                                                       starter checks and checkbooks
                                                       and TopDog Hot Dog
                                                       checkbook, and records
157a                                                   Photographs of Hancock Bank
                                                       records found at Fisher
                                                       residence
                                                       SW-00346, 503, 528
158                                                    Wells Fargo bank records for
                                                       accounts ending in 3514 and
                                                       1543; Wells Fargo credit card
                                                       records for accounts ending
                                                       2790 and 1810

159                                                    Regions Bank records for
                                                       Million Dollar Plan 2/8/18,
                                                       phone number 727-666-5970
160                                                    T-Mobile Telephone Bill in the
                                                       name of Million Dollar Plans
                                                       LLC for 813-526-9932
160b                                                   Photograph of T-Mobile bill
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 9 of 32 PageID 614
       Case No.: 8:18-cr-236-T-33TGW                     Page 9 of 32 Pages

       EXHIBIT LIST - Continuation Sheet

                    Date        Date
Exhibit Number                             Witness           Description of Exhibit
                  Identified   Admitted
                                                       SW-00354
161                                                    FedEx Invoice dated April 26,
                                                       2013 for Dion Fisher, Fisher
                                                       Company for Drill Machine
                                                       from Shanghai China
161a                                                   Photograph of Fed ex invoice
                                                       SW-00347-53
162                                                    Publix Money Transfer from
                                                       Dion Fisher to YunfenWeng in
                                                       China dated October 4, 2015
                                                       for $385
163                                                    Shipping Label from Mr. Zhao
                                                       in Beijing China to Dion
                                                       Fisher, 10124 Nassau Court
                                                       dated 1/15/18 for clothes, with
                                                       Fendi and Louis Vitton, China,
                                                       and EMS Invoices for Beijing
                                                       China for gifts
163a                                                   Photographs of Fendi and
                                                       Louis Vitton receipts
                                                       SW-00475, 558
164                                                    Amscot receipts for $829.25
                                                       dated May 3, 2017 and July 1,
                                                       2017 found at Fisher residence
165                                                    Shipping labels off items found
                                                       at Fisher residence box dated
                                                       June 2017
166                                                    Ice cream baggies found at
                                                       Fisher residence
167a                                                   Photograph of cash found at
                                                       Fisher residence
                                                       SW-00493
167b                                                   Photograph of cash found at
                                                       Fisher residence
                                                       SW-00656
168 - 169                                              Intentionally blank
170                                                    Photographs of pill stamp from
                                                       McKinney Residence
                                                       PCSO-01064 – 69
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 10 of 32 PageID 615
      Case No.: 8:18-cr-236-T-33TGW                       Page 10 of 32 Pages

      EXHIBIT LIST - Continuation Sheet

                   Date        Date
Exhibit Number                            Witness             Description of Exhibit
                 Identified   Admitted
171                                                     Photographs of pill presses
                                                        from McKinney residence
                                                        PCSO-01080, 1082, 1105-6,
                                                        1110, 1113
172                                                     Photograph of work bay #24,
                                                        Past and Present Auto Sales,
                                                        Inc.
                                                        PCSO-01124
Drug Exhibits
(Nassau Ct)
200                                                     Black AWS digital scale, Field
                                                        Inventory number 6, DEA
                                                        Exhibit number 8
200a                                                    Photograph of GE200
200b                                                    Photo of Black digital scale
                                                        SW-00366
201                                                     Black AWS digital scale, Field
                                                        Inventory number 17, DEA
                                                        Exhibit number 13
201a                                                    Photograph of GE201
201b                                                    Photograph of black scale
                                                        SW-00491
202                                                     One small pill and ice cream
                                                        jeweler bag, Field Inventory
                                                        number 18, DEA Exhibit
                                                        number 14
202a                                                    Photograph of GE 202
202b                                                    Photograph of one small pill
                                                        and ice cream jeweler bag
                                                        SW-00481
203                                                     2 small plastic baggies with
                                                        tablets and powder and spoon,
                                                        Field Inventory number 22,
                                                        DEA Exhibit number 15
203a                                                    Photograph of GE 203
203b                                                    Photo of 2 small plastic baggies
                                                        with tablets and powder and
                                                        spoon
                                                        SW-00531
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 11 of 32 PageID 616
      Case No.: 8:18-cr-236-T-33TGW                       Page 11 of 32 Pages

      EXHIBIT LIST - Continuation Sheet

                   Date        Date
Exhibit Number                            Witness             Description of Exhibit
                 Identified   Admitted
204                                                     Two small plastic baggies
                                                        containing blue and yellow
                                                        pills, Field Inventory number
                                                        25, DEA Exhibit number 19
204a                                                    Photograph of GE 204
204b                                                    Photograph of Two small
                                                        plastic baggies containing blue
                                                        and yellow pill
                                                        SW-00537
205                                                     Manilla Envelope containing
                                                        plastic bag with powder, Field
                                                        Inventory number 27, DEA
                                                        Exhibit number 21
205a                                                    Photograph of GE 205
205b                                                    Photograph of Manilla
                                                        Envelope containing plastic bag
                                                        with powder
                                                        SW-00501
206                                                     Two plastic bags with powder,
                                                        Field Inventory number 51,
                                                        DEA Exhibit number 22
206a                                                    Photograph of GE 206
206b                                                    Photograph of Two plastic bags
                                                        with powder
                                                        SW-00660
207                                                     Photograph white computer
                                                        box with baggie with powder
                                                        and field test showing positive
                                                        for fentanyl
                                                        SW-00502
(49th Street)
208                                                     Multiple small plastic baggies,
                                                        DEA Exhibit number 44
208a                                                    Photograph of GE 208
208b                                                    Photo small plastic baggies on
                                                        February 15, 2018
                                                        PCSO-00195
209                                                     Postal Label to Dion Fisher,
                                                        10124 Nassau Court, Seminole,
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 12 of 32 PageID 617
       Case No.: 8:18-cr-236-T-33TGW                      Page 12 of 32 Pages

       EXHIBIT LIST - Continuation Sheet

                    Date        Date
Exhibit Number                             Witness           Description of Exhibit
                  Identified   Admitted
                                                        FL 33776, DEA Exhibit
                                                        number 42
209a                                                    Photograph of GE 209
210                                                     Black AWS digital scale, DEA
                                                        Exhibit number 60
210a                                                    Photograph of GE 210
210b                                                    Photo from AWS scale in
                                                        evidence bag
                                                        PCSO-00184
211                                                     Plastic bag containing brown
                                                        powder, DEA Exhibit number
                                                        63
211a                                                    Photograph of GE 211
211b                                                    Photograph of Brown powder
                                                        in evidence bag
                                                        PCSO-00190
212                                                     Large silver bag of white
                                                        powder, DEA Exhibit number
                                                        62
212a                                                    Photograph of GE 212
213                                                     Tan bag containing blue pills,
                                                        DEA Exhibit number 66
213a                                                    Photograph of GE 213
213b                                                    Photograph of blue pills in
                                                        individual baggies in LV bag
                                                        PCSO-00209
214                                                     Bag containing purple powder,
                                                        DEA Exhibit number 49
214a                                                    Photograph of GE 214
214b                                                    Photograph of purple powder in
                                                        bag
                                                        PCSO-000203
215                                                     Bag containing white powder,
                                                        DEA Exhibit number 65
215a                                                    Photograph of GE 215
215b                                                    Photograph of white powder in
                                                        bag
                                                        PCSO-00197
216                                                     Plastic bag containing brown
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 13 of 32 PageID 618
       Case No.: 8:18-cr-236-T-33TGW                      Page 13 of 32 Pages

       EXHIBIT LIST - Continuation Sheet

                    Date        Date
Exhibit Number                             Witness            Description of Exhibit
                  Identified   Admitted
                                                        powder, DEA Exhibit Number
                                                        67
216a                                                    Photograph of GE 216
216b                                                    Photograph of Brown powder
                                                        in bag
                                                        PCSO-00187
217                                                     Small jewelers bags containing
                                                        blue pills, DEA Exhibit number
                                                        50
217a                                                    Photograph of GE 217
217b                                                    Photograph of blue pills in
                                                        small jeweler bags
                                                        PCSO-00205
218                                                     Black bowl of brown powder
                                                        residue, DEA Exhibit number
                                                        55
218a                                                    Photograph of GE 218
219                                                     Plastic top to Grinder, DEA
                                                        Exhibit number 56
219a                                                    Photograph of GE 219
(66th Street)
221                                                     Blue pills and small spiderman
                                                        jeweler bags, DEA Exhibit
                                                        number 33
221a                                                    Photograph of GE 221
222                                                     Multiple blue and yellow pills,
                                                        DEA Exhibit 28
222a                                                    Photo of GE 222
223                                                     Intentionally blank
224                                                     Silver pill stamps, DEA Exhibit
                                                        number 25
224a                                                    Photograph of GE 224
225                                                     Plastic bag of Microcrystalline
                                                        Cellulose, DEA Exhibit 30
225a                                                    Photograph of GE 225
226                                                     Two DEA evidence bags
                                                        containing blue Firmapress and
                                                        white powder, DEA Exhibits
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 14 of 32 PageID 619
       Case No.: 8:18-cr-236-T-33TGW                      Page 14 of 32 Pages

       EXHIBIT LIST - Continuation Sheet

                    Date        Date
Exhibit Number                             Witness            Description of Exhibit
                  Identified   Admitted
                                                        27 and 32
226a                                                    Photograph of GE 226
227                                                     Bag of 1588 blue pills in Louis
                                                        Vitton bag, DEA Exhibit
                                                        number 6
227a                                                    Photograph of GE 227
227b                                                    Photographs of blue pills in bag
                                                        and Louis Vitton bag
                                                        MCKINNEY-PHOTOS-00012,
                                                        00011
(Kulic)
228                                                     5 blue pills in ice cream printed
                                                        jeweler bag, 17-009841, dated
                                                        12/14/17
228a                                                    Photograph of GE228
229                                                     499 blue pills with imprint
                                                        A215, 17-009979, dated
                                                        12/15/17
229a                                                    Photograph of GE 229
229b                                                    5 small spiderman jeweler bags,
                                                        17-009979, dated 12/15/17
229c                                                    Photo of GE 229b
230                                                     499 blue pills with imprint
                                                        A215, 17-010161, dated
                                                        12/20/17
230a                                                    Photograph of GE 230
230b                                                    5 small spiderman jeweler bags,
                                                        17-010161, dated 12/20/17
230c                                                    Photo of GE 230b
230d                                                    One manilla envelope, 17-
                                                        010161, dated 12/20/17
230e                                                    Photograph of GE 230d
(McKinney)
231                                                     Purple powder in bags, Item 5A
                                                        and 5B, 18-00810, dated
                                                        1/31/18
231a                                                    Photograph of GE 231
231b                                                    Photograph of powder from
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 15 of 32 PageID 620
       Case No.: 8:18-cr-236-T-33TGW                      Page 15 of 32 Pages

       EXHIBIT LIST - Continuation Sheet

                    Date        Date
Exhibit Number                             Witness            Description of Exhibit
                  Identified   Admitted
                                                        January 30, 2017
                                                        PCSO-01170 - 71
232                                                     94 blue pills, Item 2, 18-00810,
                                                        1/31/18
232a                                                    Photograph of GE 232
232b                                                    Photograph of blue pills from
                                                        January 30, 2017
                                                        PCSO-01188
233                                                     Large bag of white powder and
                                                        pills marked ETH446, Item 10,
                                                        18-00810, 1/31/18
233a                                                    Photograph of GE 233
233b                                                    Photograph of white pills in
                                                        plastic bin
                                                        PCSO-1093 1102
233c                                                    Close-up photograph of white
                                                        pills
                                                        PSCO-01091
234                                                     White and purple powder in
                                                        plastic bags, Items 7, 8, 9 in 18-
                                                        00810, dated 2/2/18
234a                                                    Photograph of GE 234
234b                                                    Photograph of white and purple
                                                        powder bags in red tool box at
                                                        50th Way location
                                                        PCSO-01128 – 1133, 01135-36,
                                                        1138

Video/Audio
/Transcripts
300                                                     Recorded phone call and
                                                        meeting between Danny Kulic
                                                        and Dion Fisher on 12/14/17
300a                                                    Clip of GE 300 – Recorded
                                                        phone call and meeting
                                                        between Danny Kulic and Dion
                                                        Fisher on 12/14/17
300b                                                    Transcript of GE 300a – clip of
                                                        Recorded phone call and
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 16 of 32 PageID 621
       Case No.: 8:18-cr-236-T-33TGW                      Page 16 of 32 Pages

       EXHIBIT LIST - Continuation Sheet

                    Date        Date
Exhibit Number                             Witness            Description of Exhibit
                  Identified   Admitted
                                                        meeting between Danny Kulic
                                                        and Dion Fisher on 12/14/17
301                                                     Recorded meeting between
                                                        Danny Kulic and Dion Fisher
                                                        on 12/14/17
301a                                                    Clip of GE 301 - Recorded
                                                        meeting between Danny Kulic
                                                        and Dion Fisher on 12/14/17
301b                                                    Transcript of GE 301a -
                                                        recorded meeting between
                                                        Danny Kulic and Dion Fisher
                                                        on 12/14/17
302                                                     Recorded call from Danny
                                                        Kulic to Dion Fisher on
                                                        12/14/17
302a                                                    Transcript of GE 302 - recorded
                                                        call from Danny Kulic to Dion
                                                        Fisher on 12/14/17
303                                                     Recorded meeting between
                                                        Danny Kulic and Dion Fisher
                                                        at Walmart on 12/15/17
303a                                                    Clip of GE 303 - Recorded
                                                        meeting between Danny Kulic
                                                        and Dion Fisher at Walmart on
                                                        12/15/17
303b                                                    Transcript of GE 303a
                                                        Recorded meeting between
                                                        Danny Kulic and Dion Fisher
                                                        at Walmart on 12/15/17
303c                                                    Photograph from GE303a of
                                                        Dion Fisher in aisle
303d                                                    Photograph from GE303a of
                                                        Dion Fisher in aisle, closer
                                                        view
303e                                                    Photograph from GE 303a of
                                                        Kevita bottle on shelf
303f                                                    Photograph from GE 303a of
                                                        bottle in Dion Fisher’s hand
304                                                     Walmart video surveillance
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 17 of 32 PageID 622
       Case No.: 8:18-cr-236-T-33TGW                      Page 17 of 32 Pages

       EXHIBIT LIST - Continuation Sheet

                    Date        Date
Exhibit Number                             Witness            Description of Exhibit
                  Identified   Admitted
                                                        from 12/15/17 from three store
                                                        locations
305                                                     Recorded call from Danny
                                                        Kulic to Dion Fisher on
                                                        12/20/17
305a                                                    Transcript of GE 305 -
                                                        Recorded call from Danny
                                                        Kulic to Dion Fisher on
                                                        12/20/17
306                                                     Video recording before meeting
                                                        between Danny Kulic and Dion
                                                        Fisher on 12/20/17
307                                                     Walmart surveillance video
                                                        from 12/20/17 from two store
                                                        locations

308                                                     Recorded call between
                                                        Christopher McKinney and
                                                        Dion Fisher on January 31,
                                                        2018
308a                                                    Transcript of GE 308 -
                                                        Recorded call between
                                                        Christopher McKinney and
                                                        Dion Fisher on January 31,
                                                        2018

309                                                     Recorded call between
                                                        Christopher McKinney and
                                                        Dion Fisher on February 2,
                                                        2018
309a                                                    Transcript of GE 309 -
                                                        Recorded call between
                                                        Christopher McKinney and
                                                        Dion Fisher on February 2,
                                                        2018
310                                                     Recorded Meeting between
                                                        Christopher McKinney and
                                                        Dion Fisher at 49th Street on
                                                        February 2, 2018
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 18 of 32 PageID 623
       Case No.: 8:18-cr-236-T-33TGW                      Page 18 of 32 Pages

       EXHIBIT LIST - Continuation Sheet

                    Date        Date
Exhibit Number                             Witness            Description of Exhibit
                  Identified   Admitted
310a                                                    Clip of GE310 - Recorded
                                                        Meeting between Christopher
                                                        McKinney and Dion Fisher at
                                                        49th Street on February 2, 2018
310b                                                    Transcript of GE 310 -
                                                        Recorded Meeting between
                                                        Christopher McKinney and
                                                        Dion Fisher at 49th Street on
                                                        February 2, 2018
311                                                     Recorded call between
                                                        Christopher McKinney and
                                                        Dion Fisher on February 10,
                                                        2018
311a                                                    Transcript of GE 311-
                                                        Recorded call between
                                                        Christopher McKinney and
                                                        Dion Fisher on February 10,
                                                        2018
Business
Records
400                                                     Counter Offer dated 6/24/2015
                                                        Buyer: Dion Fisher
                                                        STEWART-00004 - 15
401                                                     AS-IS Residential Contract for
                                                        Sale and Purchase for 2476
                                                        Greenleaf Road Zolfo Springs
                                                        FL
                                                        STEWART-00018 – 29
402                                                     Settlement Statement for 2476
                                                        Greenleaf Road Zolfo Springs
                                                        FL
                                                        STEWART-00030 - 33
403                                                     Wire Transfer Authorization
                                                        from Whitney/Hancock Bank
                                                        from Dion Fisher to Stewart
                                                        Title Company dated
                                                        07/21/2015
                                                        STEWART-00052
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 19 of 32 PageID 624
      Case No.: 8:18-cr-236-T-33TGW                       Page 19 of 32 Pages

      EXHIBIT LIST - Continuation Sheet

                   Date        Date
Exhibit Number                            Witness             Description of Exhibit
                 Identified   Admitted
404                                                     Wire Transfer from Dion
                                                        Fisher
                                                        WORLDWIDE AUTO-00003
405                                                     Worldwide Auto Inc. Credit
                                                        Card Authorization
                                                        WORLDWIDE-AUTO-00004
406                                                     Worldwide Auto Inc. Invoice
                                                        WORLDWIDE-AUTO-00005
407                                                     Email from Dion Fisher to
                                                        Sally Saucedo at Worldwide
                                                        Auto
                                                        WORLDWIDE-AUTO-00020

408                                                     Dion Fisher Application for JG
                                                        Auto Finance Inc. and copy of
                                                        driver’s license
                                                        NAL-00001 - 2
409                                                     National Auto Lender Florida
                                                        Addendum to Retail Sales
                                                        Contract for 2005 Bentley
                                                        NAL-00004 - 7
410                                                     Hancock Bank Cashier’s Check
                                                        to National Auto Lender dated
                                                        July 27, 2015 and deposit detail
                                                        NAL-00008 - 9
411                                                     Electronic Title Copy for 2005
                                                        Bentley, Owner Dion Fisher
                                                        NAL-00025
412                                                     Buyer Seller Agreement for
                                                        2005 Bentley
                                                        NAL-00016 - 18
413                                                     Payment History Report for
                                                        Account 025362Co
                                                        NAL-00027
414 and 415                                             Intentionally blank
416                                                     Georgia Certificate of Title for
                                                        2011 Porsche Panamera
                                                        ONYX-CARS-00056 - 57
417                                                     Onyx Automotive Invoice
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 20 of 32 PageID 625
      Case No.: 8:18-cr-236-T-33TGW                       Page 20 of 32 Pages

      EXHIBIT LIST - Continuation Sheet

                   Date        Date
Exhibit Number                            Witness             Description of Exhibit
                 Identified   Admitted
                                                        dated 6/22/2015 for sale of
                                                        Porsche Panamera to Dion
                                                        Fisher
                                                        ONYX-CARS-00058 - 59
418                                                     Onyx Rebuilt Statement for
                                                        2011 Porsche Panamera
                                                        ONYX-CARS-00063 - 64
419                                                     Declaration Affidavit tor Motor
                                                        Vehicle to be Title and
                                                        Registered in another State for
                                                        2011 Porsche Panamera
                                                        ONYX-CARS-00061

420                                                     Sales Receipt/Bill of Sale for
                                                        2009 Audi R8 dated 8/10/15
                                                        ONYX-CARS-00004 - 5
421                                                     Title for 2009 Audi R8
                                                        ONYX-CARS-00055 and
                                                        00002
422                                                     Certificate of Distruction
                                                        Statement from Onyx
                                                        Automotive for 2009 Audi R8
                                                        ONYX-CARS-00003
423                                                     Bank of America Cashier’s
                                                        Check for $34,000 for purchase
                                                        of 2009 Audi R8
                                                        ONYX-CARS-00054
424                                                     Suncoast Credit Union
                                                        Cashier’s Check for $6,969 for
                                                        purchase of 2009 Audi R8
                                                        ONYX-CARS-00053

425                                                     Title for 2012 BMW 328i
                                                        ONYX-CARS-00071 - 72
426                                                     Florida Vehicle Registration for
                                                        2012 BMW 328i
                                                        ONYX-CARS-000074
427                                                     ONYX Invoice dated 8/27/15
                                                        for sale of 2012 BMW 328i
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 21 of 32 PageID 626
       Case No.: 8:18-cr-236-T-33TGW                      Page 21 of 32 Pages

       EXHIBIT LIST - Continuation Sheet

                    Date        Date
Exhibit Number                             Witness            Description of Exhibit
                  Identified   Admitted
                                                        ONYX-CARS-00076 - 77
428                                                     Rebuilt Statement for 2012
                                                        BMW 328i
                                                        ONYX-CARS-00078
429                                                     Application for Certificate of
                                                        Title for 2012 BMW 328i
                                                        ONYX-CARS-00079-80
430                                                     Dion Fisher Driver License for
                                                        purchase of 2012 BMW 328i
                                                        ONYX-CARS-00090

431                                                     Certificate of Title – 2005
                                                        Aston Martin
                                                        ONYX-CARS-00011 - 12
432                                                     Bill of Sale dated 12/19/16 for
                                                        2005 Aston Martin
                                                        ONYX-CARS-00014
433                                                     Application for Certificate of
                                                        Title for 2005 Aston Martin
                                                        ONYX-CARS-00015 - 16
434                                                     Vehicle Identification Number
                                                        and Odometer Verification for
                                                        2005 Aston Martin
                                                        ONYX-CARS-000018
435                                                     Dion Fisher Driver License for
                                                        purchase of 2005 Aston Martin
                                                        ONYX-CARS-00024
436                                                     Pricing Recap for purchase of
                                                        2005 Aston Martin
                                                        ONYX-CARS-00028
436a                                                    Aston Martin Buyer Receipt
                                                        ONYX-CARS-00010
437                                                     Affidavit For Partial Exemption
                                                        of Motor Vehicle Sold for
                                                        Licensing in Another State for
                                                        2010 Audi Q5
                                                        ONYX-CARS-00093
438                                                     Title for 2010 Audi Q5
                                                        ONYX-CARS-00097 - 98
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 22 of 32 PageID 627
      Case No.: 8:18-cr-236-T-33TGW                       Page 22 of 32 Pages

      EXHIBIT LIST - Continuation Sheet

                   Date        Date
Exhibit Number                            Witness            Description of Exhibit
                 Identified   Admitted
439                                                     Email containing copy of
                                                        Lavone David-Jermaine
                                                        Fisher’s Driver’s License
                                                        ONYX-CARS-00099
440                                                     Onyx Invoice dated 4/25/16
                                                        for sale of 2010 Audi Q5
                                                        ONYX-CARS-00100 - 101
441                                                     Onyx Receipt for 2010 Audi Q5
                                                        ONYX-CARS-00112
442 - 449                                               Intentionally Blank
450                                                     National Auto Lenders records
                                                        NAL-00001 -- 0002; NAL-
                                                        00004 -- 00018; NAL-00025 --
                                                        00027
451                                                     Worldwide Auto Lenders, Inc.
                                                        business records
                                                        WORLDWIDE-AUTO-00002
                                                        -- 00024
452                                                     Publix supermarket business
                                                        record of money orders
                                                        PUBLIX-00003 -- 00010
453                                                     Stewart Title Company
                                                        business records
                                                        STEWART-00002 -- 00075
454                                                     Western Union business
                                                        record/spreadsheet
                                                        WU-00002
455                                                     Gold and Diamond business
                                                        record invoices
                                                        GDT-00001-00006
456                                                     Lavone David-Jermaine Fisher
                                                        Driver License
                                                        ONYX-CARS-00006
457                                                     Amscot Financial money
                                                        transfer records
                                                        AMSCOT-00002 – 32
Bank Records
500                                                     Hancock Bank signature card
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 23 of 32 PageID 628
       Case No.: 8:18-cr-236-T-33TGW                      Page 23 of 32 Pages

       EXHIBIT LIST - Continuation Sheet

                    Date        Date
Exhibit Number                             Witness            Description of Exhibit
                  Identified   Admitted
                                                        for account ending in 9814 in
                                                        the name of Dion Fisher
                                                        HANCOCK-9814-00101 -
                                                        00102
501                                                     Hancock Bank statements,
                                                        checks and deposit slips and
                                                        items for account ending in
                                                        9814 (account name Dion
                                                        Fisher) for October 2, 2013
                                                        through October 8, 2015
                                                        HANCOCK-9814-00002
                                                        - 100
502                                                     Hancock Bank statement for
                                                        account ending in 9814 dated
                                                        3/10/2015 to 4/8/2015 with
                                                        accompanying deposit slip
                                                        dated 3/23/2015 reflecting
                                                        $24,000 cash deposit
                                                        HANCOCK-9814-00070 -
                                                        00073
503                                                     Wire Transfer from Dion
                                                        Fisher to Worldwide Auto Inc.
                                                        dated 3/23/2015 for $22,950
                                                        HANCOCK-9814-00107
504                                                     Hancock Bank statement for
                                                        account ending in 9814 dated
                                                        6/9/2015 to 7/8/2015 with
                                                        accompanying deposit slip
                                                        dated 6/19/2015 reflecting
                                                        $30,000 check deposit
                                                        HANCOCK-9814-00083 -
                                                        00088
504a                                                    Pinellas Federal Credit Union
                                                        Official Check number
                                                        0000360763 dated June 18,
                                                        2015 payable to Dion Fisher for
                                                        $30,000
                                                        HANCOCK-9814-00088
505                                                     Hancock Bank statement for
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 24 of 32 PageID 629
      Case No.: 8:18-cr-236-T-33TGW                       Page 24 of 32 Pages

      EXHIBIT LIST - Continuation Sheet

                   Date        Date
Exhibit Number                            Witness            Description of Exhibit
                 Identified   Admitted
                                                        account ending in 9814 dated
                                                        7/9/2015 to 8/10/2015 with
                                                        accompanying deposit slips
                                                        dated 7/17/2015 and 7/27/15
                                                        reflecting $30,000 check
                                                        deposits
                                                        HANCOCK-9814-00089 -
                                                        00093
506                                                     Hancock Bank statement for
                                                        account ending in 9814 dated
                                                        8/11/2015 to 9/9/2015 with
                                                        accompanying deposit slip
                                                        dated 8/24/2015 reflecting
                                                        $30,000 check deposit
                                                        HANCOCK-9814-00094 -
                                                        00097

507                                                     Hancock Bank Statement, Page
                                                        5, for account ending in 9814
                                                        reflecting $30,920.51 wire out
                                                        HANCOCK-9814-00090

508                                                     Pinellas Federal Credit Union
                                                        Statements dated January 1,
                                                        2015 to December 31, 2105
                                                        for account ending in 1670 in
                                                        the name of Anna M. Wolfe
                                                        and Konrad P. Guzewicz
                                                        KONRAD-PFCU-00361-00373
509                                                     Pinellas Federal Credit Union
                                                        Statements dated January 1,
                                                        2015 to December 31, 2015 for
                                                        account ending in 1410 in the
                                                        name of Anna M. Wolfe and
                                                        Konrad P. Guzewicz
                                                        KONRAD-PFCU-00214-00246
510                                                     Pinellas County Federal Credit
                                                        Union Statement dated June 1,
                                                        2015 to June 30, 2015 for
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 25 of 32 PageID 630
      Case No.: 8:18-cr-236-T-33TGW                       Page 25 of 32 Pages

      EXHIBIT LIST - Continuation Sheet

                   Date        Date
Exhibit Number                            Witness             Description of Exhibit
                 Identified   Admitted
                                                        account ending in 1670
                                                        reflecting $30,000 withdrawal
                                                        KONRAD-PFCU-000367

511                                                     Bank of America Statements
                                                        dated January 1, 2015 to
                                                        December 31, 2015 for account
                                                        ending in 7106 in the name of
                                                        Onyx Automotive LLC
                                                        BOA-7106-00214 - 00331
512                                                     Bank Of America check #1743
                                                        drawn on account ending in
                                                        7106 payable to Dion Fisher for
                                                        $30,000
                                                        BOA-7106-01495 - 01496
513                                                     Bank of America deposit items
                                                        for account ending in 7106 for
                                                        the period January 1, 2015 to
                                                        December 31, 2015
                                                        BOA-7106-03258 - 03558
514                                                     Bank of America deposit dated
                                                        June 19, 2015 consisting of
                                                        eight $1000 money orders
                                                        BOA-7106-03374 - 3383
515                                                     Bank of America deposit dated
                                                        July 2, 2015 consisting of two
                                                        $1000 money orders
                                                        BOA-7106-03404 - 3406
516                                                     Bank of America deposit dated
                                                        August 10, 2015 consisting of
                                                        seven $1000 money orders
                                                        BOA-7106-03452 - 3461

517                                                     Bank of America statements
                                                        dated January 1, 2015 to
                                                        December 31, 2015 for account
                                                        ending in 9813 in the name of
                                                        AK Tires & Rims LLC
                                                        BOA-9813-00188 - 00313
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 26 of 32 PageID 631
      Case No.: 8:18-cr-236-T-33TGW                       Page 26 of 32 Pages

      EXHIBIT LIST - Continuation Sheet

                   Date        Date
Exhibit Number                            Witness             Description of Exhibit
                 Identified   Admitted
518                                                     Bank of America deposits dated
                                                        January 1, 2015 to December
                                                        31, 2015 for account ending in
                                                        9813 in the name of AK Tires
                                                        & Rims LLC
                                                        BOA-9813-10112 - 10752
519                                                     Bank Of America check
                                                        #005730 drawn on account
                                                        ending in 9813 payable to Dion
                                                        Fisher for $30,000
                                                        BOA-9813-05257 - 05258

520                                                     Membership Application for
                                                        Suncoast Credit Union account
                                                        ending in 2798
                                                        SCFCU-00028 – 30

521                                                     Suncoast Credit Union
                                                        statements dated January 1,
                                                        2015 to December 31, 2015 for
                                                        account ending in 2798 in the
                                                        name of Anna Wolfe and
                                                        Konrad Guzewicz
                                                        SFCU-00236 - 262
522                                                     Suncoast Credit Union deposit
                                                        items for account ending in
                                                        ending in 2798 for the period
                                                        January 1, 2015 to December
                                                        31, 2015
                                                        SCFCU-00107-00140
523                                                     Suncoast Credit Union check
                                                        #001008 drawn on account
                                                        2798 payable to Dion Fisher for
                                                        $30,000
                                                        SCFCU-00064

524                                                     Bank of America records for
                                                        account ending in 9813 in the
                                                        name of AK Tires & Rims LLC
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 27 of 32 PageID 632
       Case No.: 8:18-cr-236-T-33TGW                      Page 27 of 32 Pages

       EXHIBIT LIST - Continuation Sheet

                    Date        Date
Exhibit Number                             Witness            Description of Exhibit
                  Identified   Admitted
                                                        BOA-9813-00002 -- 10753
525                                                     Bank of America records for
                                                        account ending in 7106 in the
                                                        name of Onyx Automotive
                                                        LLC
                                                        BOA-7106-00002 -- 03558
526                                                     Hancock Bank records for Dion
                                                        Fisher accounts
                                                        HANCOCK-9814-00002 --
                                                        00112
                                                        HANCOCK-6775-00002 --
                                                        00024
                                                        HANCOCK-9806-00002 --
                                                        00085
                                                        HANCOCK-MISC-00002 -- 5
                                                        HANCOCK-MISC-00007-- 12
526a                                                    Hancock Bank opening
                                                        documents for account ending
                                                        in 9806 in the name of Top Dog
                                                        Hot Dog LLC
                                                        HANCOCK-9806-00002 --
                                                        00008
526b                                                    Hancock Bank statements,
                                                        deposits and withdrawals for
                                                        account ending in 9806 in the
                                                        name of Top Dog Hot Dog
                                                        LLC
                                                        HANCOCK-9806-00009 --
                                                        00085
527                                                     Kellogg Community Credit
                                                        Union records for Dion Fisher
                                                        accounts
                                                        KELLOGG-0002 -- 00081
528                                                     Pinellas Federal Credit Union
                                                        records for the accounts in the
                                                        name of Anna M. Wolfe and
                                                        Konrad P. Guzewicz
                                                        KONRAD-PFCU-00001 --
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 28 of 32 PageID 633
      Case No.: 8:18-cr-236-T-33TGW                       Page 28 of 32 Pages

      EXHIBIT LIST - Continuation Sheet

                   Date        Date
Exhibit Number                            Witness            Description of Exhibit
                 Identified   Admitted
                                                        00483
                                                        KONRAD-PFCU-487 -- 1370
529                                                     Suncoast Credit Union records
                                                        for account ending in 2798 in
                                                        the name of Anna Wolfe and
                                                        Konrad Guzewicz
                                                        SCFCU-00001 -- 00396
530                                                     Hancock Bank Withdrawal Slip
                                                        dated August 5, 2015 for
                                                        $22,000 drawn on account
                                                        ending in 9814 in the name of
                                                        Dion Fisher
                                                        Hancock-9814-00092

531                                                     Bank of America Deposit Slip
                                                        and Item dated August 6, 2015
                                                        for account ending in 7106 in
                                                        the name of Onyx Automotive
                                                        LLC for $22,000
                                                        BOA-7106-03444 - 03445
532                                                     Money orders in the amount of
                                                        $1000 payable to Onyx
                                                        Automotive from Dion Fisher,
                                                        dated 6/15/15 through 8/6/15
                                                        BOA-7106-00532, 00534,
                                                        00536, 00546, 00548, 00550,
                                                        00604, 00592, 00608, 00776,
                                                        00778, 00780, 00782, 00784,
                                                        00786, 00788, 00790
533                                                     Wells Fargo accounts for Dion
                                                        Fisher
                                                        WF-1543-00004 -- 331
                                                        WF-1810-00004 -- 27
                                                        WF-2790-00004 -- 23
                                                        WF-7475-00004 -- 47
                                                        WF-8889-00004 -- 17
                                                        WF-8897-00004 -- 17
                                                        WF-8897-00004 -- 113
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 29 of 32 PageID 634
       Case No.: 8:18-cr-236-T-33TGW                      Page 29 of 32 Pages

       EXHIBIT LIST - Continuation Sheet

                    Date        Date
Exhibit Number                             Witness           Description of Exhibit
                  Identified   Admitted
                                                        WF-9865-00004 -- 9
533a                                                    Wells Fargo Consumer
                                                        Account Application for
                                                        account ending in 1543 in the
                                                        name of Dion Fisher
                                                        WELLS FARGO-1543-00004 -
                                                        - 00006
533b                                                    Wells Fargo statements,
                                                        deposits, and withdrawals for
                                                        account ending in 1543 in the
                                                        name of Dion Fisher
                                                        WELLS FARGO-1543-00007 –
                                                        00220

533c                                                    Wells Fargo digital video
                                                        snapshot of Dion Fisher
                                                        making deposit on March 21,
                                                        2017
                                                        WELLS FARGO-1543-00222
533d                                                    Wells Fargo digital video
                                                        snapshot of Dion Fisher
                                                        making deposit on April 13,
                                                        2017
                                                        WELLS FARGO-1543-00224
533c                                                    Wells Fargo digital video
                                                        snapshot of Dion Fisher
                                                        making deposit on April 27,
                                                        2017
                                                        WELLS FARGO-1543-00221
533e                                                    Wells Fargo Business Account
                                                        Application for account ending
                                                        in 8889 in the name of Million
                                                        Dollar Plans LLC
                                                        WELLS FARGO-8889-00004 -
                                                        - 00008
533f                                                    Wells Fargo statements and
                                                        deposits for account ending in
                                                        8889 in the name of Million
                                                        Dollar Plans LLC
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 30 of 32 PageID 635
       Case No.: 8:18-cr-236-T-33TGW                      Page 30 of 32 Pages

       EXHIBIT LIST - Continuation Sheet

                    Date        Date
Exhibit Number                             Witness           Description of Exhibit
                  Identified   Admitted
                                                        WELLS FARGO-8889-00009 -
                                                        - 00017
533g                                                    Wells Fargo Business Account
                                                        Application for account ending
                                                        in 8897 in the name of Million
                                                        Dollar Plans LLC
                                                        WELLS FARGO-8897-00004 -
                                                        - 00008
533h                                                    Wells Fargo statements,
                                                        deposits, and withdrawals for
                                                        account ending in 8889 in the
                                                        name of Million Dollar Plans
                                                        LLC
                                                        WELLS FARGO-8897-00009 -
                                                        - 00113
533i                                                    Wells Fargo statements for
                                                        Secured Card ending in 1810 in
                                                        the name of Dion Fisher
                                                        WELLS FARGO-1810-00004 -
                                                        - 00027
533j                                                    Wells Fargo statements for
                                                        Secured Card ending in 2790 in
                                                        the name of Dion Fisher
                                                        WELLS FARGO-2790-00004 -
                                                        - 00023
534                                                     Netspend Records
                                                        NETSPEND-4390-00002 -- 64
Summary
Charts
600                                                     Summary Chart 1 – Purchase of
                                                        2008 Maserati Granturismo –
                                                        Count 9
601                                                     Summary Chart – Flow
                                                        Diagram of Counts 10, 11, 13,
                                                        and 16
602                                                     Summary Chart – Cash
                                                        Deposits to Guzewicz’s bank
                                                        accounts
603                                                     Summary Chart– Guzewicz’s
  Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 31 of 32 PageID 636
      Case No.: 8:18-cr-236-T-33TGW                       Page 31 of 32 Pages

      EXHIBIT LIST - Continuation Sheet

                   Date        Date
Exhibit Number                            Witness             Description of Exhibit
                 Identified   Admitted
                                                        Cash Deposits Graph
604                                                     Summary Chart– Count 10
605                                                     Summary Chart– Count 11
606                                                     Summary Chart– Count 13
607                                                     Summary Chart– Count 16
608                                                     Summary Chart – Purchase of
                                                        Property – Count 12
609                                                     Summary Chart – Purchase of
                                                        2005 Bentley Continental -
                                                        Count 14
610                                                     Summary Chart – Purchase of
                                                        2009 Audi R8 - Count 15
611                                                     Spreadsheet for Hancock Bank
                                                        account ending in 9814 in the
                                                        name of Dion Fisher
612                                                     Spreadsheet for Pinellas Federal
                                                        Credit Union account ending in
                                                        1670 in the name of Wolfe and
                                                        Guzewicz
613                                                     Spreadsheet for Bank of
                                                        America account ending in
                                                        7106 in the name of Onyx
                                                        Automotive LLC
614                                                     Spreadsheet for Bank of
                                                        America account ending in
                                                        9813 in the name of AK Tires
                                                        & Rims, LLC
615                                                     Spreadsheet for Suncoast Credit
                                                        Union account ending in 2798
                                                        in the name of Wolfe and
                                                        Guzewicz
616                                                     Timeline of Fisher/Gusewicz
                                                        transactions
617                                                     Summary of Cash Deposits and
                                                        Purchases by Dion Fisher
Case 8:18-cr-00236-VMC-TGW Document 180 Filed 05/24/19 Page 32 of 32 PageID 637
  Case No.: 8:18-cr-236-T-33TGW                         Page 32 of 32 Pages

  EXHIBIT LIST - Continuation Sheet
